     Case 1:19-cv-01723-NONE-JDP Document 43 Filed 08/13/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAURA ELTON,                                     Case No. 1:19-cv-01723-NONE-JDP
12                          Plaintiff,                 ORDER GRANTING IN PART
                                                       DEFENDANT’S REQUEST
13             v.
                                                       ECF No. 42
14    ROBERT WILKIE,
                                                       ORDER RESETTING THE INITIAL
15                          Defendant.                 SCHEDULING CONFERENCE
16

17            Defendant seeks to vacate the initial scheduling conference, ECF No. 42, while his motion

18   to dismiss, ECF No. 33, is pending. Because an initial scheduling conference, if still needed, will

19   be more practical after the pending motion to dismiss is decided, defendant’s request is granted in

20   part. The court hereby resets the initial scheduling conference from August 20, 2020, to January

21   21, 2021, at 11:30 a.m.

22
     IT IS SO ORDERED.
23

24
     Dated:         August 12, 2020
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27   No. 204.
28
